UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON,D.C. FORM10-Q/A þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-1321559 Jpak Group, Inc. (Exact name of Registrant as specified in its charter) Nevada 20-1977020 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 15 Xinghua Road Qingdao, Shandong Province People’s Republic of China 266401 (Address of Principal Executive Offices) (ZIP Code) (86-532) (Registrant’s telephone number, including area code) Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) hasbeen subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated Filer o Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. On December12, 2008 there were 24,805,000 shares of the issuer's common stock, par value $.0001 per share, outstanding. The issuer also has 5,608,564 shares of Series A Preferred Stock, par value $.0001 per share, outstanding, which shares are convertible into on aggregate of 11,217,128 shares of common stock, and 5,000,000 shares of Series B Convertible Preferred Stock, par value $.0001 per share outstanding, which shares are convertible into an aggregate of 8,333,333 shares of common stock. 2 JPAK GROUP, INC. INDEX Page Number PART I - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets March 31, 2007 (unaudited) and June 30, 2007 6 Consolidated Statements of Operations (unaudited) Three months ended March31, 2008 and 2007 7 Consolidated Statements of Cash Flows (unaudited) Three months ended March 31, 2008 and 2007 8 Notes to Condensed Consolidated Financial Statements 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosure About Market Risks 35 Item 4. Controls and Procedures 35 PART II - OTHER INFORMATION Item 1. Legal Proceedings 37 Item 1.A Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 3. Defaults Upon Senior Securities 48 Item 4. Submission of Matters to a Vote of Security Holders 48 Item 5. Other Information 48 Item 6. Exhibits 48 3 Explanatory Note: On May 3, 2008, the Board of Directors of Jpak Group, Inc. (“we”, “us”, “our” or the "Company") concluded that the Company was required to restate its previously issued audited financial statements for the year ended June 30, 2007, and as a result, its financial statements for the quarters ending September 31, 2007 and December 31, 2007. Subsequent to the issuance of the June 30, 2007 financial statements, management identified various errors in connection with its 2007 financial statements and determined that a restatement was necessary in respect of the following: revision of reverse acquisition accounting and revision of capitalized costs relatedto financing transactions.As a result of the Board’s decision and the aforementioned revisions to our financial statements, our previously issued financial statements for the year ended June 30, 2007 (which were included in our Registration Statement on Form S-1), and the periods ended September 30, 2007, and December 31, 2007, should no longer be relied upon.Accordingly, we filed restated financials for the quarter ending September 30, 2008 and December 31, 2007 in a 10-Q/A on August 5, 2008 and restated financials for the year ended June 30, 2007 in an amendment to our S-1 on August 5, 2008.However, pursuant to additional SEC comments, management determined that a restatement of our December 31, 2007 and March 31, 2008 financial statements was necessary in respect of the following: accounting for the extended term of the Series A and Series B Warrants issued in the private placement we closed in August 2007 and the commission paid pursuant to the exercise of the Series J Warrants.As a result of the Board’s decision and the aforementioned revisions to our financial statements, on September 29, 2008, we filed restated financials for the quarter ending March 31, 2008 in an amendment to our 10-Q for that same quarter and disclosed that our previously issued financial statements for the periods ended December 31, 2007 and March 31, 2008, should no longer be relied upon.We are filing this amendment to revise our disclosure regarding our disclosure controls and procedures 4 PART I. FINANCIAL INFORMATION Item 1. Financial Statements Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders JPAK Group, Inc. We have reviewed the accompanying consolidated balance sheets of JPAK Group, Inc. and Subsidiaries (the “Company”) as of March 31, 2008, and the related consolidated statements of operations and other comprehensive income for the three-month and nine-month periods ended March 31, 2008 and 2007 and cash flows for the nine-month periods then ended. These consolidated financial statements are the responsibility of the company’s management. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the consolidated financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to the accompanying consolidated interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. /s/Patrizio & Zhao, LLC Patrizio & Zhao, LLC Parsippany, New Jersey May 8, (Except for Note 1, 3, 15 and 16, as to which the date is December 11, 2008) 5 JPAK GROUP, INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) ASSETS March 31, June 30, 2008 2007 (Restated) (Restated) CURRENT ASSETS Cash and cash equivalents $ 4,790,573 $ 4,938,200 Account receivables, net of allowance $50,209 and $38,945, respectively 9,599,369 8,583,396 Inventory 4,529,545 3,393,896 Other receivables 1,000,823 - Prepaid expenses and other current assets 251,984 772,792 Advance payments 425,776 - Deferred financing costs, net - 405,072 Total Current Assets 20,598,070 18,093,356 PROPERTY AND EQUIPMENT, NET 11,532,961 7,935,920 Total Assets $ 32,131,031 $ 26,029,276 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ 3,558,752 $ 4,634,457 Trade notes payable 1,713,600 526,000 Convertible notes - 5,500,000 Short-term bank loans 3,570,000 4,812,900 Advanced Payment from customer 34,063 - Other payables 74,598 65,378 Total Current Liabilities 8,951,013 15,538,735 LONG-TERM DEBT 1,361,027 2,008,893 MINORITY INTEREST 104,958 - STOCKHOLDERS’ EQUITY Series A convertible preferred stock, $0.0001 par value, 5,608,564 shares authorized, issued and outstanding 561 - Common stock, $0.001 par value, 300,000,000 shares authorized 24,505,000 shares issued and outstanding 24,505 24,505 Series B convertible preferred stock, $0.0001 par value, 5,000,000 shares authorized, issued and outstanding 500 - Allocation of Series A Preferred Shares 2,484,226 Allocation of Series B Preferred Shares 1,390,853 Warrants 4,634,677 Placement Agent Warrants 1,172,487 Additional paid-in capital 11,048,604 5,674,759 Retained earnings (1,554,581 ) 1,896,256 Statutory reserves 348,009 348,009 Accumulated other comprehensive income 2,164,192 538,119 Total Stockholders’ Equity 21,714,033 8,481,648 Total Liabilities and Stockholders’ Equity $ 32,131,031 $ 26,029,276 The accompanying notes are an integral part of these financial statements. 6 JPAK GROUP, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended Nine Months Ended March 31, March 31, 2008 2007 2008 2007 (Restated) (Restated) REVENUE $ 10,813,896 $ 8,145,551 $ 26,232,788 $ 21,193,911 COST OF SALES 7,876,883 6,233,657 19,183,182 16,363,957 GROSS PROFIT 2,937,013 1,911,894 7,049,606 4,829,954 EXPENSES Selling, general and administrative 1,277,004 932,014 4,219,602 3,386,039 Total Expenses 1,277,004 932,014 4,219,602 3,386,039 INCOME FROM OPERATIONS 1,660,009 979,880 2,830,004 1,443,915 OTHER INCOME (EXPENSES) Interest income 5,249 2,250 37,544 2,250 Interest expense (65,942 ) (95,045 ) (284,318 ) (287,964 ) Other income (expense), net (18,393 ) 471 230,890 126,725 Total Other Income (Expenses) (79,086 ) (92,324 ) (15,884 ) (158,989 ) INCOME BEFORE PROVISION FOR INCOME TAX 1,580,923 887,556 2,814,120 1,284,926 PROVISION FOR INCOME TAX - 2,378 - 262,303 NET INCOME BEFORE MINORITY INTEREST 1,580,923 885,178 2,814,120 1,022,623 MINORITY INTEREST 1,980 104,157 - 126,265 NET INCOME 1,578,943 781,021 2,814,120 896,358 Beneficial conversion feature related to issuance of Series A convertible preferred stock - - (2,484,226 ) Beneficial conversion feature related to issuance of Series B convertible preferred stock - - (1,390,853 ) - NET INCOME / (LOSS) APPLICABLE TO COMMON STOCK HOLDERS 1,578,943 781,021 (1,060,959 ) 896,358 OTHER COMPREHENSIVE INCOME (LOSS) Foreign currency translation adjustment 801,923 136,598 1,626,073 98,545 COMPREHENSIVE INCOME / (LOSS) $ 2,380,866 $ 917,619 $ 565,114 $ 994,903 BASIC EARNINGS / (LOSS) PER SHARE $ .06 $ .03 $ (.04 ) $ .04 DILUTED EARNINGS/ (LOSS) PER SHARE $ .03 $ .03 $ (.04 ) $ .04 WEIGHTED AVERAGE SHARES OUTSTANDING BASIC 24,505,000 23,005,000 24,286,022 23,005,000 DILUTED 46,903,748 23,005,000 24,286,022 23,005,000 The accompanying notes are an integral part of these financial statements. 7 JPAK GROUP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED MARCH 31, (UNAUDITED) 2008 2007 (Restated) (Restated) CASH FLOWS FROM OPERATING ACTIVITIES Net Income $ 2,814,120 $ 896,358 Adjustments to reconcile net income to net cash Provided (used) by operating activities: Bad debt expense 7,521 31,372 Minority interest - 126,265 Depreciation and amortization 722,211 558,230 Loss on disposal of fixed assets - 171,948 Changes in assets and liabilities: Account receivables (271,952 ) 2,165,161 Inventory (801,688 ) (961,410 ) Restricted cash for trade notes repayments - 961,996 Other receivables (950,642 ) 86,883 Advance payments (404,428 ) - Prepaid expenses and other current assets 536,561 (55,725 ) Due from shareholders - (97,106 ) Accounts payable and accrued expenses (1,335,844 ) (1,291,987 ) Advanced payment from customers 32,355 - Other payables 3,421 (2,579,021 ) Total Adjustments (2,462,485 ) (883,394 ) Net Cash Provided (Used) By Operating Activities $ 351,635 12,964 CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of property and equipment (2,761,488 ) (1,739,421 ) Acquisition of construction in progress (679,820 ) - Cash acquired from the subsidiary 99,695 - Net Cash Provided (Used) By Investing Activities (3,341,613 ) (1,739,421 ) CASH FLOWS FROM FINANCING ACTIVITIES Trade notes payable 1,085,120 (850,564 ) Proceeds from capital contribution 3,976,724 234,474 Proceeds from short term bank loans - 1,496,350 Repayment of bank loans (2,352,778 ) Net Cash Provided (Used) By Financing Activities 2,709,066 880,260 EFFECT OF FOREIGN CURRENCY TRANSLATION ON CASH 133,285 28,835 NET DECREASE IN CASH AND CASH EQUIVALENTS (147,627 ) (817,362 ) CASH AND CASH EQUIVALENTS – BEGINNING 4,938,200 1,289,995 CASH AND CASH EQUIVALENTS – ENDING $ 4,790,573 $ 472,633 The accompanying notes are an integral part of these financial statements. 8 JPAK GROUP, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY FOR THE NINE MONTHS ENDED MARCH 31, 2008 (UNAUDITED) Common Stock Series A Convertible Preferred Stock Series B Convertible Preferred Stock Allocation of Series A Preferred Allocation of Series B Preferred Placement Agent Commission Of Series A Preferred Commission Of Series B Preferred Additional Paid-in Capital Statutory Reserve Retained Earnings Accumulated other Comprehensive Income Total Stockholders’ Equity Shares Par Value Shares Par Value Shares Par Value Shares Shares Warrants Warrants Shares Shares Balance at June 30, 2007 23,005,000 $23,005 - $- - $- $- $- $- $- $- $ 5,676,259 $348,009 $1,896,256 $538,119 $ 8,481,648 Common stock issued in conjunction with RX staffing recapitalization 1,500,000 $1,500 - $- - $- $- $- $- $- $ - $ (1,500) $- $- $- $- Proceeds of Preferred Shares allocated on 9 Aug 2007 - $2,484,226 - $2,327,600 $ 332,937 $355,237 ($5,500,000) - Proceeds of Preferred Shares allocated on 28 Dec 2007 - $ 1,390,853 $2,307,078 $839,550 $ 462,519 ($5,000,000) - Series A Convertible Preferred Stock - - 5,608,564 $561 - $561 Series B Convertible Preferred Stock - 5,000,000 $ 500 - $500 Capital contribution - $11,181,010 - ($ 2,389,878) - $ 8,791,132 Net income - 2,814,120 - 2,814,120 Other comprehensive Income - $1,626,073 $ 1,626,073 Beneficial conversion feature related to issuance of Series A convertible Preferred Stock - $2,484,226 - ($2,484,226) - - Beneficial conversion feature related to issuance of Series B convertible Preferred Stock - $1,390,853 - ($1,390,853) - - Balance at March 31, 2008 (unaudited) 24,505,000 $ 24,505 5,608,564 $561 5,000,000 $500 $ 2,484,226 $ 1,390,853 $4,634,677 $1,172,487 $355,237 $462,519 $10,230,848 $ 348,009 ($1,554,581) $2,164,192 $21,714,033 9 JPAK GROUP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2 (UNAUDITED) NOTE 1 – ORGANIZATION AND NATURE OF BUSINESS JPAK Group, Inc. (Formerly Rx Staffing Inc.), a public shell company as defined in Rule 12b-2 of the Exchange Act of 1934, established under the laws of Nevada on December 6, 2004. The accompanying consolidated financial statements include the financial statements of JPAK Group, Inc. JPAK Group, Inc. and its subsidiaries (the “Company”). The Company’s primary business is to print and produce packaging products for sale to the beverage and other industries. On August 9, 2007, Rx Staffing Inc. (“Rx Staffing) completed a reverse acquisition of JPAK Group Co., Ltd., (“JPAK”), which was incorporated in the Cayman Islands on June 22, 2006. To accomplish the exchange of shares Rx Staffing issued 23,005,000 shares of common stock on a one to one ratio for a 100% equity interest in JPAK, per the terms of the Share Exchange and Bill of Sale of assets of Rx Staffing and Shaun Jones. Rx Staffing was delivered with zero assets and zero liabilities at time of closing. Following the reverse acquisition, Rx Staffing changed the name to JPAK Group, Inc. The transaction was regarded as a reverse merger whereby JPAK was considered to be the accounting acquirer as its shareholders retained control of RX Staffing after the exchange. Although the Company is the legal parent company, the share exchange was treated as a recapitalization of JPAK. Thus, JPAK is the continuing entity for financial reporting purposes. The Financial Statements have been prepared as if JPAK had always been the reporting company and then on the share exchange date, had changed its name and reorganized its capital stock. In September 2006, JPAK acquired 100% interest in Grand International Industrial Ltd. which was incorporated on August 4, 2006, in the city of Hong Kong, the People’s Republic of China (“PRC”). In August 2006, Grand International acquired 88.23% interest in Qingdao Renmin, which was incorporated in May 2001 in the city of Qingdao, the People’s Republic of China. On July 3, 2007, Grand International acquired the remaining 11.77% interest in Qingdao Renmin. The consolidated financial statements reflect all predecessor statements of income and cash flow from the inception of Qingdao Renmin in August 2006. In October 2007, Qingdao Renmin invested in Qingdao Delikang Packing Machinery Co., Ltd., (“Qingdao Delikang”), a joint venture with Xi’an Heiniu Machinery, Co. Qingdao Renmin acquired 51% interest of Qingdao Delikang. Substantially all of the Group’s business is conducted through Qingdao Renmin, an operating subsidiary established in the Peoples Republic of China, in which the Company indirectly holds a 100% interest. NOTE 2 – INTERIM FINANCIAL STATEMENTS These interim financial statements should be read in conjunction with the audited financial statements for the years ended June 30, 2007 and 2006, as not all disclosures required by generally accepted accounting principles for annual financial statements are presented. The interim financial statements follow the same accounting policies and methods of computations as the audited financial statements for the years ended June 30, 2007 and 2006. NOTE 3 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The accompanying un-audited financial statements have been prepared in accordance with generally accepted accounting principles (GAAP) applicable to interim financial information and with the requirements of Form 10-Q and Rule 10-01 of Regulation S-X of the Securities and Exchange Commission. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. Interim results are not necessarily indicative of results for a full year. In the opinion of management, all adjustments considered necessary for a fair presentation of the financial position and the results of operations and cash flows for the interim periods have been included. EARNINGS PER SHARE In accordance with SFAS No. 128, “Computation of Earnings Per Share” (“SFAS No. 128”) and EITF No. 03-6, “Participating Securities and the Two-Class Method under FASB Statement No. 128” (“EITF No. 03-6”), basic earnings per share is computed by dividing net income attributable to ordinary shareholders by the weighted average number of ordinary shares outstanding during the year. Diluted earnings per share is calculated by dividing net income attributable to ordinary shareholders as adjusted for the effect of dilutive ordinary equivalent shares, if any, by the weighted average number of ordinary and dilutive ordinary equivalent shares outstanding during the year. Ordinary equivalent shares consist of the ordinary shares issuable upon the conversion of the convertible preferred shares (using the if-converted method) and ordinary shares issuable upon the exercise of outstanding share options (using the treasury stock method). 10 The Company presents earnings per share on a basic and diluted basis. Basic earnings per share has been computed by dividing net earnings by the weighted average number of common shares outstanding. Diluted earnings per share has been computed by dividing net earnings plus convertible preferred dividends and interest (after-tax) on convertible debt by the weighted average number of common shares outstanding including the dilutive effect of equity securities.
